914 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gregory GRANT, Petitioner-Appellant,v.Lloyd MAY, Respondent-Appellee.
No. 90-1861.
United States Court of Appeals, Sixth Circuit.
Sept. 20, 1990.

1
Before KEITH and MILBURN, Circuit Judges, and THOMAS, Senior District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that the magistrate entered on July 20, 1990, a report and recommendation recommending dismissal of the petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The appellant filed a motion for certificate of probable cause from that order.  This document is treated as a notice of appeal as it evinces the intent to appeal the report and recommendation.   See McMillan v. Barksdale, 823 F.2d 981, 983 (6th Cir.1987).  An order of the magistrate is not appealable unless the magistrate is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).   Tripati v. Rison, 847 F.2d 548 (9th Cir.1988) (per curiam);  McGraw v. Connelly (In re Bell & Beckwith), 838 F.2d 844, 848 n. 5 (6th Cir.1988);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam).  The magistrate was not given plenary jurisdiction in this case.


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable William K. Thomas, U.S. Senior District Judge for the Northern District of Ohio, sitting by designation